Title: From George Washington to Major General Philip Schuyler, 7 June 1776
From: Washington, George
To: Schuyler, Philip

 

Dear Sir
New York June 7th 1776

I have No Time to answer your two last Favors minutely, but only to acknowledge the receipt of them, being just returned from Philadelphia & the Post about to depart this Morning.
The Situation of our Affairs in Canada, is truly allarming, & I greatly fear from the Intelligence transmitted from thence by Captn Wilkinson to General Greene, that ’ere this We have sustained further & greater Misfortunes than what had happened when You wrote, I have inclosed You a Copy of his Letter, by which You will see I have Grounds for my Fears, & I sincerly wish the next Letters from the Northward may not contain the Melancholly Intelligence of General Arnolds Defeat & the Loss of Montreal. The most Vigorous Exertions are necessary to retrieve our Circumstances there, & I am hopeful that You will strain Every Nerve for that Purpose. Unless It can be now done, Canada will most probably be lost for Ever, the fatal Consequences of Which Every one must feel.
I have enclosed You a Copy of a Resolve of Congress for reinforcing the Army in Canada & keeping up the Communication with that Province; I hope the several Colonies will Immediately furnish their Quotas of Men, which or as Many of them as may be necessary I shou’d imagine had better be employed at the Communications & all the inlisted soldiers sent forward to Canada. You have also another Resolve for Employing & Engaging a Number of Indians in the service. Tho’ Congress have not particularized the Mode, I wou’d have You & the Commissioners appointed for Indian Affairs, pursue such Measures for that Purpose as to You may seem best for Securing their Friendship & Engaging their Service. If a smaller Number than two thousand will do, I would not advise more to be Embodied than are Necessary.
If Your Presence or Direction at St Johns or any Post in Canada would be of Service & tend to put our Affairs in a better Channel than they now are, I could wish You to go, as General Thomas is down in the small Pox, But I do not mean to direct or request You to do It, If You think Your Remaining where You are, or not going will be of more Public Advantage, or that the Cause will be injured by It. You will be Governed by such

Measures as will appear to You best & the Circumstances of our Affairs under Your Management & those in Canada, which You must be much better accquainted with than I am or can possibly be at this Distance. It is probable Your Presence may be necessary & wanted at the Negociation with the Indians, which will be one Cause to prevent Your Going. I am, Dr Sir, with Great Regard, Your Most Obedt Servt

Go: Washington

